MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                    FILED
regarded as precedent or cited before any                                        Sep 28 2020, 8:23 am

court except for the purpose of establishing                                             CLERK
the defense of res judicata, collateral                                              Indiana Supreme Court
                                                                                        Court of Appeals
                                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer D. Wilson Reagan                                Curtis T. Hill, Jr.
Greenwood, Indiana                                       Attorney General of Indiana
                                                         Sierra A. Murray
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Charles M. May,                                          September 28, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2518
        v.                                               Appeal from the Johnson Circuit
                                                         Court
State of Indiana,                                        The Honorable Andrew S.
Appellee-Plaintiff.                                      Roesener, Judge
                                                         Trial Court Cause No.
                                                         41C01-1806-F6-467



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2518 | September 28, 2020                   Page 1 of 6
[1]   Following a bench trial in Johnson Circuit Court, Charles M. May (“May”)

      was convicted of one count of Level 6 felony theft. May appeals and challenges

      the sufficiency of the evidence supporting his conviction


[2]   We affirm.


                                 Facts and Procedural History
[3]   From January 2017 to early March 2018, May worked for Thirty One Auto

      Group (“Thirty One”), an automobile repair shop. One of Thirty One’s

      suppliers was AutoZone. When he worked for Thirty One, May occasionally

      went to AutoZone, where he interacted with Riley Shroyer (“Shroyer”), the

      commercial sales manager. In early March 2018, Thirty One terminated May’s

      employment.


[4]   On June 1, 2018, approximately three months after he had been fired from

      Thirty One, May went to AutoZone wearing a Thirty One company shirt and

      purchased parts for his 2006 Ford Expedition. When it came time to pay,

      Shroyer, assuming that May still worked for Thirty One, asked if he wanted to

      pay cash or charge it to “the account,” referring to Thirty One’s company

      account. May said, “F**k them. Just charge it to the account, and they can take

      it out of my check.” Tr. p. 11. Shroyer accordingly charged the parts to the

      Thirty One account, and May took the parts and left the store. Shroyer later

      found out that May did not work for Thirty One when he purchased the parts

      and charged them to the account.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2518 | September 28, 2020   Page 2 of 6
[5]   As a result of this incident, the State charged May on August 24, 2018, with

      Level 6 felony theft. A bench trial was held on August 19, 2019, at which the

      State presented the evidence of five witnesses.


[6]   Shroyer testified regarding the business relationship between AutoZone and

      Thirty One and that May charged the parts he purchased to Thirty One’s

      account on June 1, 2018; Deputy Alex Talley (“Deputy Talley”) testified that

      he investigated the report of theft and interrogated May. Walter Branum

      (“Branum”), who was May’s former supervisor at Thirty One, testified that

      although he had occasionally authorized May to pick up parts from AutoZone,

      he had never authorized May to charge personal purchases to the company

      account; he also testified that May did not work for Thirty One on June 1,

      2018. Nick Wallace (“Wallace”), another Thirty One employee, similarly

      testified that although he occasionally authorized May to pick up parts from

      AutoZone when May still worked for Thirty One, he did not authorize him to

      charge personal purchases to the company account and certainly did not do so

      after May was fired. Lastly, Thirty One’s owner, Chad Stapleton (“Stapleton”)

      testified that employees rarely picked up parts directly and that “99.9% of the

      time, the parts [were] delivered[.]” Tr. p. 56. Stapleton admitted that another

      employee may have instructed May to pick up parts but stated that May did not

      have authorization to charge personal purchases to the company account. He

      too testified that May had no authority to charge personal purchases to the

      account after his employment was terminated. May testified on his own behalf.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2518 | September 28, 2020   Page 3 of 6
[7]   At the conclusion of the evidence, the trial court found May guilty as charged.

      On October 14, 2019, the trial court sentenced May to two years, with one year

      served on work release and one year suspended to probation. The court also

      ordered May to pay restitution in the amount of $211.31. May now appeals.


                                         Standard of Review
[8]   May claims that the State failed to present evidence sufficient to support his

      conviction. The standard of review we apply to claims of insufficient evidence is

      well settled:


              When reviewing a claim that the evidence is insufficient to
              support a conviction, we neither reweigh the evidence nor judge
              the credibility of the witnesses; instead, we respect the exclusive
              province of the trier of fact to weigh any conflicting evidence. We
              consider only the probative evidence supporting the verdict and
              any reasonable inferences which may be drawn from this
              evidence. We will affirm if the probative evidence and reasonable
              inferences drawn from the evidence could have allowed a
              reasonable trier of fact to find the defendant guilty beyond a
              reasonable doubt.


      Harrison v. State, 32 N.E.3d 240, 247 (Ind. Ct. App. 2015), trans. denied (citing

      McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005)).


[9]   May claims that the testimony of two of the State’s witnesses, Branum and

      Stapleton, was incredibly dubious. Under the “incredible dubiosity” rule, an

      appellate court may impinge upon the fact-finder's assessment of witness

      credibility if the sole witness’s “testimony at trial was so ‘unbelievable,

      incredible, or improbable that no reasonable person could ever reach a guilty

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2518 | September 28, 2020   Page 4 of 6
       verdict based upon that evidence alone.’” Carter v. State, 44 N.E.3d 47, 52 (Ind.

       Ct. App. 2015) (quoting Moore v. State, 27 N.E.3d 749, 751 (Ind. 2015)).

       Incredible dubiosity is a difficult, but not impossible, standard to meet and

       requires ambiguous, inconsistent testimony that runs counter to human

       experience. Id. (citing Edwards v. State, 753 N.E.2d 618, 622 (Ind. 2001)).


                                      Discussion and Decision
[10]   May argues that the testimony of two of the State’s witnesses was incredibly

       dubious. The first problem with May’s argument is that our supreme court has

       held that the incredible dubiosity rule is applicable only when there is a single

       testifying witness. Moore v. State, 27 N.E.3d at 757 (citing Tillman v. State, 642

       N.E.2d 221, 223 (Ind. 1994)). Here, the State presented the testimony of

       multiple witnesses; therefore the incredible dubiosity rule is inapplicable. See id.

       But even if it were applicable, May’s argument would fail.


[11]   May argues that Stapleton’s testimony is incredibly dubious because “he had no

       idea what was happening within his business.” Appellant’s App. at 12. May

       specifically refers to Stapleton’s testimony that May never picked up parts from

       AutoZone, which directly conflicted with testimony from Shroyer, Wallace,

       and Branum that May was occasionally authorized to pick up parts. This

       inconsistency, however, does not render Stapleton’s testimony so unbelievable,

       incredible, or improbable that it runs counter to human experience.


[12]   The same is true for Branum’s testimony, whose credibility, May claims, is

       “questioned by several facts.” Appellant’s App. at 13. These facts include being

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2518 | September 28, 2020   Page 5 of 6
       absent from the shop for extended periods of time and that he and May had

       gotten into an argument shortly before May’s termination. These issues were

       presented to the trial court judge, who, acting as the trier of fact, chose to credit

       Branum’s testimony and discredit May’s own testimony. The fact that Branum

       may have had a grudge against May does not render his testimony incredibly

       dubious.


                                                 Conclusion
[13]   In short, the incredible dubiosity rule is inapplicable because the State called

       multiple witnesses. Even if the rule were applicable, nothing about the

       testimony of the witnesses was incredibly dubious. Instead, May’s arguments

       on appeal are simply a request that we assess the credibility of witnesses and

       reweigh the evidence, which is not our prerogative on appeal. We therefore

       affirm the judgment of the trial court.


[14]   Affirmed.


       Bradford, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2518 | September 28, 2020   Page 6 of 6